internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br1-plr-111409-99 date date number release date re a country b date c year d year e date f dear do ty this is in response to a letter dated date f submitted on behalf of a requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s renunciation of the status of lawful permanent resident_of_the_united_states did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code1 the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a declaration executed by her under penalties of perjury that she has examined the ruling_request including accompanying documents and to the best of her knowledge and belief the request contains all the relevant facts relating to the request and such facts are true correct and complete this office has not verified any of the material submitted in support of the ruling_request and they are subject_to verification on examination a is a citizen of country b by birth she was born on date c a came to the united_states in year d and soon after obtained permanent resident status in the united_states she relinquished her permanent resident status and returned to country b in year e as of the date she ceased to be a permanent resident_of_the_united_states her net_worth was in excess of the threshold set by the statute for a rebuttable_presumption of tax_avoidance under sec_877 of the code 1all section references are to the internal_revenue_code_of_1986 as amended plr-111409-99 sec_877 generally provides that a citizen who loses u s citizenship or a u s long- term resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and be subject_to the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long-term_resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 a former citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_27_irb_30 modifying notice_97_19 1997_1_cb_394 an eligible former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_98_34 because she is covered by two categories of individuals eligible to submit ruling requests first within a reasonable period after her expatriation a became a resident fully liable to income_tax in country b the country where she was born second within a reasonable period after her expatriation a became a resident fully liable to income_tax in country b the country where both her parents were born a submitted all the information required by notice_98_34 including any additional information requested by the service after review of the original submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with section plr-111409-99 c b and notice_98_34 therefore a will not be presumed to have as one of her principal purposes for expatriating the avoidance of u s taxes however because the information submitted does not clearly establish the existence or lack of a principal purpose to avoid taxes under subtitle a or b of the code no opinion is expressed as to whether a’s expatriation had for one of its principal purposes the avoidance of such taxes while this ruling rebuts the presumption of tax_avoidance under sec_877 it is not conclusive as to whether a subsequently may be found to have a principal purpose of tax_avoidance under sec_877 sec_2107 and sec_2501 based on all the facts and circumstances see sec_877 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability for taxable periods prior to her relinquishment of the status of lawful permanent resident or for taxable periods after her relinquishment of the status of lawful permanent resident under any section of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of a and the second authorized representative listed in the power_of_attorney yours truly w edward williams senior technical reviewer branch no office of the associate chief_counsel international cc assistant_commissioner international international district operations op in d
